Title: To George Washington from Lewis Nicola, 27 May 1783
From: Nicola, Lewis,Huntington, Jedediah,Van Cortlandt, Philip
To: Washington, George


                  
                     Sir,
                     West Point 27 May 1783
                  
                  The Court of Enquiry appointed in the General Orders of the 3d of April last (after having your Excellencys Letter of the 17th instant) proceeded to the Investigation therein directed—notifying Majr Reid who refused to attend.
                  The Court beg Leave to report that, from a comparative View of the Defence of Major Reid, refered to in said Orders, & of the Proceedings of the Tryal of General Hazen in 1780, before a General Court Martial of which B. General Stark was President—and from such other Testimony as has been produced—they cannot find Reason to justify the Assertions mentioned in the said Orders. Which is submitted by Your Excellency’s Most obedient Servants
                  
                     J. Huntington B. Genl
                     P. Cortlandt Colo.
                     Lewis Nicola Col. Inv.
                     
                  
               